Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions


Amendment, filed on 08/04/2022, has been entered.
Claims 1 – 20 are canceled.
Claims 21 – 40 are pending.



Terminal Disclaimer

The terminal disclaimer filed on 08/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent 9,774,850, 10,440,385, 10,264,277 and 10,887,617 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2013 has been entered.
 

Examiner’s Note

The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a response to the instant office action.  Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.


Response to Arguments/Amendments

Presented arguments have been fully considered, but they are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 rejected under 35 U.S.C. 103(a) as being unpatentable over Pandit et al. (“Pandit”) [U.S Patent Application Pub. 2011/0038418 A1] in view of Smolic et al. (“Smolic”) [U.S Patent Application Pub. 2011/0261050 A1]

Regarding claim 21, Pandit meets the claim limitations as follows (emphasis added):
A decoder for decoding a multi-view signal representing a video (i.e. signal = pixel/image) [Fig. 1: showing in-block decoding multi-view images: ‘125’,’130’ and ‘135; Fig. 2: decoding 200], the decoder comprising:

a renderer [Fig. 6: a current view cam 3 is predicted from a view cam 1 to generate a inter-view predicted frame P at time 1; Fig. 7: ‘depth-image based rendering’ 750 renders a view 710] configured for rendering (i.e. predicting/projecting) [para. 0063: ‘rendering to project’], using a processor, a renderable portion of a first view (i.e. a current view cam 3) of the multi-view signal, by view synthesis (i.e. inter-view prediction), based on a second view (i.e. a view cam 1) of the multi-view signal to generate a rendered reference signal (i.e. the generation of intermediate views/reference picture using view synthesis/inter-view prediction) [Fig. 6 shows the view P of cam 3 is inter-view predicted from view I of cam 1 at time 1];

an extractor (i.e. Bitstream parser 202) [Fig. 2: ‘residue bitstream’] configured for extracting, from the data stream, using the processor, a residual signal (i.e. ‘residue bitstream’) [Fig. 1, 2];

a view predictor (i.e. disparity compensation 250) [Fig. 2] configured for performing, using the processor, a block-based prediction based on a reference signal (i.e. reference … for inter-view prediction ‘245’) [Fig. 2, 6: interview-prediction ] including the rendered reference signal to obtain a prediction signal [Fig. 2: a prediction signal 255 of disparity prediction 250]; and

a reconstructor (i.e. the adder ‘220’) [Fig. 2] configured for reconstructing the multi-view signal based on the prediction signal and the residual signal.
Pandit does not disclose explicitly the following claim limitations (emphasis added):
a renderer configured for rendering, using a processor, a renderable portion of a first view of the multi-view signal, by view synthesis, based on a second view of the multi-view signal to generate a rendered reference signal.
However in the same field of endeavor Smolic discloses the deficient claim as follows: 
a renderer configured for rendering, using a processor, a renderable portion (e.g. the foreground/background boundary region 16b in the second image 16) [Fig. 1b; para. 0064, 0084, 0086] of a first view of the multi-view signal, by view synthesis (i.e. ‘3D warping’) [para. 0079], based on a second view of the multi-view signal to generate a rendered reference signal (i.e. ‘the intermediate view to be generated’) [Fig. 1b, 1c; para. 0007, 0012, 0015, 0064, 0069, 0071, 0079: ‘project the second image 36 … into the first view].
Pandit and Smolic are combinable because they are from the same field of multi-view video system.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Pandit and Smolic as motivation to include determination of types of holes for correction and filtering [Smolic: para. 0084].


Regarding claim 22, Pandit meets the claim limitations as follows (emphasis added):
The decoder of claim 21, further comprising a parameter predictor configured for obtaining, using the processor, a first set of prediction parameters (e.g. disparity vector/motion vector or depth information) [Fig. 2; para. 0055: ‘Depth data is used … for view synthesis’; para. 0033, 0071: ‘If the reference picture is an inter-view picture, then the motion vector represents disparity’] related to the renderable portion of the first view, and a second set of prediction parameters related to a non-renderable portion of the first view based on the first set of motion prediction parameters.
Pandit does not disclose explicitly the following claim limitations (emphasis added):
a first set of prediction parameters related to the renderable portion of the first view, and a second set of prediction parameters related to a non-renderable portion of the first view based on the first set of motion prediction parameters.
However in the same field of endeavor Smolic discloses the deficient claim as follows: 
a first set of prediction parameters related to the renderable portion of the first view (e.g. ‘foreground/background boundary 40’ or depth D2 [Smolic: Fig. 1C, 7; para. 0064]), and a second set of prediction parameters related to a non-renderable portion of the first view (e.g. ‘left-away boundary portion 44’ or depth D1 [Smolic: Fig. 1C, 7; para. 0064]) based on the first set of motion prediction parameters.
Pandit and Smolic are combinable because they are from the same field of multi-view video system.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Pandit and Smolic as motivation to include filtering/hole filling for enhanced quality intermediate view generation [Smolic: para. 0076].


Regarding claim 24, Pandit meets the claim limitations as follows:
The decoder of claim 21, wherein the extractor is further configured for extracting, from the data stream, position information indicative (i.e. depth information) [Fig. 2] of the renderable portion.
Pandit does not disclose explicitly the following claim limitations (emphasis added):
wherein the extractor is further configured for extracting, from the data stream, position information indicative of the renderable portion.
However in the same field of endeavor Smolic discloses the deficient claim as follows: 
wherein the extractor is further configured for extracting, from the data stream, position information [para. 0079, 0084, 0092-0093: ‘defining the virtual view position’] indicative of the renderable portion.
Pandit and Smolic are combinable because they are from the same field of multi-view video system.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Pandit and Smolic as motivation to include filtering/hole filling for enhanced quality intermediate view generation [Smolic: para. 0076].


Regarding claim 25, Pandit meets the claim limitations as follows:
The decoder of claim 21, wherein the renderer is configured for rendering the renderable portion to generate the rendered reference signal based on a depth/disparity map [Fig. 9, 14: ‘a per-pixel depth map 1436’; reconstructed depth map; para. 0063-0073: disclosing ‘a depth image-based rendered’] of a scene associated with the first and second views.


Regarding claim 26, Pandit meets the claim limitations as follows:
The decoder of claim 21, wherein the reconstructor is configured for reconstructing, based on the prediction signal [Fig. 2: disparity compensation 255] and the residual signal [Fig. 2: ‘residual bitstream’], a reconstructed reference signal to be used by the view predictor for block-based prediction.


Regarding claim 28, Pandit meets the claim limitations set forth in claim 22.
Pandit does not disclose explicitly the following claim limitations (emphasis added):
The decoder of claim 22, wherein the non-renderable portion of the first view is disjoint to the renderable portion of the first view.
However in the same field of endeavor Smolic discloses the deficient claim as follows: 
wherein the non-renderable portion of the first view is disjoint (i.e. foreground/background boundary region … being disjoint) to the renderable portion of the first view [para. 0015, 0051, 0069: ‘using a disjoint portion of the second image 16’].
Pandit and Smolic are combinable because they are from the same field of multi-view video system.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Pandit and Smolic as motivation to include filtering/hole filling for enhanced quality intermediate view generation [Smolic: para. 0076].



Regarding claim 29, all claim limitations are set forth as claim 21 in the encoder form and rejected as per discussion for claim 21.

Regarding claim 30, all claim limitations are set forth as claim 22 in the encoder form and rejected as per discussion for claim 22.

Regarding claim 32, all claim limitations are set forth as claim 24 in the encoder form and rejected as per discussion for claim 24.

Regarding claim 33, all claim limitations are set forth as claim 25 in the encoder form and rejected as per discussion for claim 25.

Regarding claim 34, all claim limitations are set forth as claim 26 in the encoder form and rejected as per discussion for claim 26.

Regarding claim 35, all claim limitations are set forth as claim 28 in the encoder form and rejected as per discussion for claim 28.



Regarding claim 36, all claim limitations are set forth as claim 21 in the form of A non-transitory computer readable medium having data recorded for encoding and rejected as per discussion for claim 21.

Regarding claim 37, all claim limitations are set forth as claim 22 in the form of A non-transitory computer readable medium having data recorded for encoding and rejected as per discussion for claim 22.

Regarding claim 39, all claim limitations are set forth as claim 24 in the form of A non-transitory computer readable medium having data recorded for encoding and rejected as per discussion for claim 24.

Regarding claim 40, all claim limitations are set forth as claim 25 in the form of A non-transitory computer readable medium having data recorded for encoding and rejected as per discussion for claim 25.



Allowable Subject Matter

Regarding claim 23, it is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 27, it is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 31, it is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 38, it is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488